By the Court.
With the exceptions of paying certain taxes, and satisfying the cases provided for in the act commonly known as the “ Specific Contract Law,” we know of no distinctions in the relative value or uses of the different *206kinds of money. In the Specific Contract Law express exception is made of the payment of costs, and, while the demand is to be discharged in the kind of money specified, costs follow the general rule. The case before us does not come within any of the exceptions. The fees of officers are satisfied when proper payment is made in any of the kinds of money recognized by law. The tender was good.
The judgment below is therefore reversed.